United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Wilmington, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Ernest J. Wright, Esq., for the appellant
Office of the Solicitor, for the Director

Docket No. 06-1757
Issued: February 28, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 27, 2006 appellant filed a timely appeal from a May 3, 2006 Office of Workers’
Compensation Programs’ termination decision. Under 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof in terminating appellant’s
compensation.
FACTUAL HISTORY
This is the second appeal before the Board. Appellant, a 56-year-old mail carrier,
sustained an injury to her lower back while in the performance of duty on August 1 2003. The
Office accepted the claim for lumbosacral sprain/strain and lumbosacral radiculitis and
commenced payment for temporary total disability compensation. By decision dated August 23,
2004, the Office terminated appellant’s compensation benefits.

In a May 2, 2005 decision, the Board reversed the August 23, 2004 decision. The Board
found that the Office failed to meet its burden of proof in terminating appellant’s benefits. The
complete facts of this case are set forth in the Board’s May 2, 2005 decision and are herein
incorporated by reference.1 Appellant’s entitlement to disability compensation was restored.
Appellant submitted an October 13, 2005 report dictated by a physician’s assistant and
signed by her treating physician, Dr. David A. Esposito, a Board-certified orthopedic surgeon,
who related appellant’s complaints of persistent, constant pain in her low back. The pain was
located in the midline lumbar spine, occasionally extending into the bilateral buttocks and her
thighs. Dr. Esposito indicated that appellant remained totally disabled from her previous job as a
rural mail carrier, with restrictions of no lifting greater than 10 pounds; no more than 30 minutes
of sitting, standing or walking consecutively; no sitting more than 2 hours per day, no standing or
walking more than 1 hour per day; bending, twisting, squatting, kneeling, crawling or climbing
not exceeding ½ hour per day; and no overhead activity exceeding more than ½ hour per day.
In order to determine whether appellant had any residuals from her work-related
concussion condition, the Office referred appellant, together with a statement of accepted facts
and the case record, to Dr. Noel Rogers, a Board-certified neurological surgery, for a second
opinion examination. In a report dated October 31, 2005, Dr. Rogers stated that appellant’s
August 1, 2003 lumbosacral strain had resolved. He opined that appellant had little in the way of
objective findings, with little or no spasm, normal x-rays and isolated inability to forward flex;
appellant’s subjective complaints were way out of proportion to the objective findings.
Dr. Rogers advised that appellant should be able to perform her date-of-injury job unless it
required lifting exceeding 30 pounds. He noted that appellant still had chronic back pain, but
advised that this pain did not stem from the work-related injury.
The Office found that there was a conflict in the medical evidence between appellant’s
treating physician, Dr. Esposito, who opined that appellant remained totally disabled from her
previous job as a rural mail carrier, and Dr. Rogers, the second opinion physician, who opined
that appellant’s accepted lumbosacral strain had resolved and that appellant was able to perform
her date-of-injury job unless it required lifting exceeding 30 pounds. The Office referred the
case to a referee medical specialist, Dr. Robert M. Moore, a Board-certified orthopedic surgeon.
In a report dated December 28, 2005, he stated:
“In my opinion, the lumbosacral strain of August 1, 2003 has resolved. There are
no current objective findings, either on physical examination or imaging studies,
to support any continuing residuals of that injury. Furthermore, comparison by
the radiologist of lumbar magnetic resonance imaging [MRI] scans of
November 5, 2003 (postinjury) and May 10, 1996 (preinjury) demonstrate no
interval changes. There is also no objective evidence of lumbar radiculitis at this
time, nor have any of the lumbar MRI scans shown any evidence of nerve root
impingement.
“It is in my opinion medically probable that the lumbosacral strain has resolved.
However, the patient does not currently have any symptoms currently that are
1

Docket No. 05-442 (issued May 2, 2005).

2

related to her cervical stenosis and spondylosis. I am unable to identify any
organic cause for her ongoing complaints of lower back and lower extremity pain.
Depression, symptom magnification, secondary gain and self-limiting behavior
may be contributing factors. As noted above, there is also evidence that
[appellant] had some previous history of low back symptoms prior to the injury of
August 1, 2003.”
In a notice of proposed termination dated March 22, 2006, the Office, based on
Dr. Moore’s opinion, found that the weight of the medical evidence demonstrated that appellant
was no longer disabled due to her August 1, 2003 employment injury. The Office found that
Dr. Moore’s opinion was that of an impartial medical examiner sufficient to resolve the conflict
in the medical evidence and constituted the weight of the medical evidence. The Office allowed
appellant 30 days to submit additional evidence or legal argument in opposition to the proposed
termination.
By letter dated April 21, 2006, appellant’s attorney stated his opposition to the proposed
termination. He related that appellant believed Dr. Moore was biased against her, which cast
doubt upon Dr. Moore’s status as an impartial medical examiner. Appellant’s attorney stated
that he was submitting a report from Dr. Brian R. Webster, Board-certified in internal medicine,
which indicated that appellant currently experienced chronic pain related to her accepted 2003
employment injury. In addition, appellant’s attorney stated that he was also submitting a report
from Dr. M. Russell Thomas, Ph.d in psychology, who believed that there was a psychological
component to appellant’s work-related low back condition.2 Counsel requested that the decision
to terminate appellant’s entitlement to compensation and medical benefits be held in abeyance
until a determination of her psychological condition could be further evaluated.
In a report dated April 17, 2006, Dr. Webster stated:
“I am currently treating [appellant] for chronic back pain from degenerative disc
disease. She has had chronic pain which I have been treating with medications.
[Appellant] has been referred to multiple specialists. She has been in such
discomfort at times that I have been unable to do a thorough physical
exam[ination] with her. I will continue to treat this chronic pain. I feel that she
remains disabled, due to the same mechanical processes in the spine that have
been present since the initial injury.”
By decision dated May 3, 2006, the Office terminated appellant’s compensation benefits.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of proving that the disability has
ceased or lessened in order to justify termination or modification of compensation benefits.3
After it has determined that an employee has disability causally related to his or her federal
2

The record does not contain a report from Dr. Thomas.

3

Mohamed Yunis, 42 ECAB 325, 334 (1991).

3

employment, the Office may not terminate compensation without establishing that the disability
has ceased or that it is no longer related to the employment.4 The Office’s burden of proof
includes the necessity of furnishing rationalized medical opinion evidence based on a proper
factual and medical background.5
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.6
ANALYSIS
In order to resolve the conflict in the medical evidence between appellant’s treating
physician, Dr. Esposito, and Dr. Rogers, the second opinion physician, the Office referred the
case to a referee medical specialist, Dr. Moore, who stated in his December 28, 2005 report that
there were no objective findings indicating that appellant had any continuing residuals stemming
from her August 1, 2003 lumbosacral strain injury. He noted that comparisons of appellant’s
pre- and postinjury MRI scans showed no changes, no objective evidence of lumbar radiculitis
and no evidence of nerve root impingement. Dr. Moore was unable to identify any organic cause
for her ongoing complaints of lower back and lower extremity pain. He felt that depression,
symptom magnification, secondary gain and self-limiting behavior might be contributing factors
to her complaints. Dr. Moore therefore opined that it was medically probable that the accepted
lumbosacral strain had resolved. The Office relied on Dr. Moore’s opinion in its May 3, 2006
decision, finding that appellant had no residuals or continuing disability stemming from her
August 2003 work injury and was therefore not entitled to compensation or medical benefits.
The Board finds that Dr. Moore’s referee opinion negated a causal relationship between
appellant’s condition and disability and constituted medical evidence sufficient to establish that
appellant no longer had any residuals from her accepted August 2003 lumbosacral strain injury.7
His opinion is sufficiently probative, rationalized and based upon a proper factual background.
Therefore, the Office properly accorded Dr. Moore’s opinion the special weight of an impartial
medical examiner.8 Although appellant submitted the April 17, 2006 report from Dr. Webster,
this report does not outweigh Dr. Moore’s opinion nor negate the Office’s finding that
Dr. Moore’s report represented the weight of the medical evidence. Dr. Webster’s report merely
restates one side of the conflict which was resolved by Dr. Moore’s referee medical opinion.
Accordingly, the Board finds that Dr. Moore’s opinion constituted the weight of medical opinion
and supports the Office’s May 3, 2006 decision to terminate appellant’s compensation and deny
any entitlement to continuing disability based on the August 1, 2003 work injury.
4

Id.

5

See Mary Lou Barragy, 46 ECAB 781 (1995); see also Del K. Rykert, 40 ECAB 284, 295-96 (1988).

6

Regina T. Pellecchia, 53 ECAB 155 (2001).

7

The Board notes that appellant did not file a claim based on a psychological component to her August 1, 2003
lumbosacral strain injury; nor did the Office ever accept a claim for a psychological injury. In addition, appellant
did not submit any evidence in support of such a claim.
8

Gary R. Seiber, 46 ECAB 215 (1994).

4

CONCLUSION
The Board finds that the Office met its burden to terminate appellant’s compensation
benefits.
ORDER
IT IS HEREBY ORDERED THAT the May 3, 2006 decision of the Office of Workers’
Compensation Programs be affirmed.
Issued: February 28, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

